LACOMBE, Circuit Judge
(orally). The board of general appraisers seem to have treated this point as if it had been raised and decided in the earlier case, and based their decision upon that, without discussion of the point. Examination of the opinion in the earlier case does not at all indicate that this question of re-reading the word “neck” in connection with the word “rufflings,” where that word occurs the second time in the paragraph, was specifically raised before the board in that earlier case. The question is not by any means free from difficulty, and if it were the fact that, in the enumeration of the made-up articles, Congress had repeated all the materials which were enumerated in the beginning of the paragraph, I should be strongly inclined to follow the contention of the importer. Congress, however, seems to have departed from that enumeration, and to be dealing with two detached groups of articles; the one being certain individualities which are enumerated as “laces, edgings, nettings, veilings, embroideries, insertings,” etc., and the other a group of articles made up of materials less in number than those included in the individual enumeration. There is no provision for articles made wholly *846or in part of edgings, of nettings, of veilings or insertings, or of trimmings. Therefore I am inclined to take the words used in the second part of the paragraph as words to which their own natural meaning is to he given, irrespective of whatever meaning may have been given to them in the earlier part of the paragraph. That being so, and this being concededly a ruffling, although not a neck ruffling, the decision of the board is affirmed.